

EXHIBIT 10.1


THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
This THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Third Amendment”)
is entered into as of September 5, 2013 (the “Third Amendment Effective Date”),
by and among the following:  (i) WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Lender”), (ii) SOUTHERN FRAC, LLC, a Texas limited liability company (the
“Borrower”), (iii) GENERAL FINANCE CORPORATION, a Delaware corporation (“GFN”),
and (iv) GFN MANUFACTURING CORPORATION, a Delaware corporation (“GFN Mfg” and,
together with GFN, the “Guarantors”) (the Borrower and the Guarantors shall be
collectively referred to herein as the “Loan Parties”).
 
Recitals
 
Reference is made to the following:
 
 
A.
Lender, Borrower and Guarantors have entered into that certain Credit and
Security Agreement, dated as of October 1, 2012, as amended by that certain
First Amendment to Credit and Security Agreement, dated as of February 22, 2013,
and as amended by that certain Second Amendment to Credit and Security
Agreement, dated as of June 26, 2013 (as so amended, the “Credit Agreement”).

 
 
B.
Borrower has requested that Lender (i) waive the Event of Default that has
occurred and is continuing as a result of Borrower’s failure to maintain, in
accordance with Section 8(b) of the Credit Agreement, a Fixed Charge Coverage
Ratio of at least 1.00 to 1.00 for the Measurement Periods ended May 31, 2013,
June 30, 2013, and July 31, 2013 (the “Specified Event of Default”), and (ii)
amend certain provisions of the Credit Agreement, as more fully set forth
herein.

 
 
C.
Subject to the terms, conditions and limitations set forth herein, Lender is
willing to (i) waive the Specified Event of Default, and (ii) amend certain
provisions of the Credit Agreement.

 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Lender and the Loan Parties, intending to be legally bound, agree to the
accuracy and completeness of the above Recitals, and further agree as follows:
 
1.           DEFINITIONS.  All capitalized terms used but not otherwise defined
in this Third Amendment shall have the meanings ascribed to them in the Credit
Agreement.
 
2.           AMENDMENTS TO CREDIT AGREEMENT.
 
a.           As of the Third Amendment Effective Date, Schedule 1.1 to the
Credit Agreement is hereby amended by adding the definition of “New Facility” to
such Schedule 1.1 to read in its entirety, as follows:


“‘New Facility’ means (i) the real property owned by GFN Mfg. located at 1805
Howard Road, Waxahachie, Texas consisting of approximately 7.448 acres, (ii) the
real property leased by Borrower located at 1801 Howard Road, Waxahachie, Texas
consisting of approximately 3.7 acres, and (iii) the real property leased by
Borrower located at 1803 Howard Road, Waxahachie, Texas consisting of
approximately 3.7 acres.”


 
1

--------------------------------------------------------------------------------

 
b.           As of the Third Amendment Effective Date, Schedule 1.1 to the
Credit Agreement is hereby amended by amending and restating the following
definitions to read in their entirety, respectively, as follows:


“‘Fixed Charges’ means, with respect to any fiscal period of Borrower, the sum,
without duplication, of (a) cash Interest Expense paid during such period (other
than interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense), (b) principal payments paid in cash in respect of
Indebtedness paid during such period (excluding the $334,862.56 paid on the
Second Amendment Effective Date for the payment in full of the CAPEX Loan and
the Equipment Term Loan), including cash payments with respect to Capital Leases
and any lease payments made by Borrower to GFN Mfg. used to repay Indebtedness
of GFN Mfg. incurred in connection with any Permitted Real Property Acquisition,
and (c) all Restricted Junior Payments (other than Pass-Through Tax Liabilities)
and other distributions paid in cash during such period.


“‘GFN Subordinated Debt’ means the indebtedness evidenced by that certain
Amended and Restated Subordinated Promissory Note issued by Borrower to GFN,
dated as of September 5, 2013, in the maximum principal amount of $2,000,000,
bearing interest at the rate of 15% per annum and with a maturity date of
October 1, 2016, as amended, restated, supplemented, or modified from time to
time in accordance with the GFN Subordination Agreement, which amends and
restates that certain Subordinated Promissory Note issued by Borrower to GFN,
dated as of the Closing Date, in the original principal amount of $1,000,000,
bearing interest at the rate of 15% per annum and with a maturity date of
October 1, 2016.


“‘Non-Financed Capital Expenditures’ means Capital Expenditures not financed by
the seller of the capital asset, by a third party lender or by means of any
extension of credit by Lender other than by means of an Advance under the
Revolving Credit Facility; provided, that Non-Financed Capital Expenditures
shall not include, for purposes of this definition and for purposes of
calculating Borrower’s Fixed Charge Coverage Ratio, any Capital Expenditure made
by Borrower with respect to which, as of any date of determination, Borrower has
received an advance from GFN pursuant to the GFN Subordinated Debt within ninety
(90) days after Borrower has made such Capital Expenditure to refinance or
reimburse Borrower for such Capital Expenditure, so long as the amount of such
Capital Expenditure excluded from this definition and the calculation of
Borrower’s Fixed Charge Coverage Ratio does not exceed the total Capital
Expenditure made by Borrower with respect thereto.”


c.           As of the Third Amendment Effective Date, Section 8(b) of the
Credit Agreement is hereby amended and restated and shall read in its entirety
as follows, and a new Section 8(c) and Section 8(d) shall be added to read in
their entirety, respectively, as follows:


 
“(b)           Fixed Charge Coverage Ratio.  Commencing September 1, 2013,
Borrower shall maintain as of the last day of each calendar month, for the
Measurement Period then ending, a minimum Fixed Charge Coverage Ratio of at
least the ratio set forth in the following table with respect to such calendar
month.  As used herein, the term “Measurement Period” shall mean (i) for the
first twelve complete calendar months following August 31, 2013 (the “Build-up
Period”), the period commencing on September 30, 2013, and continuing through
the applicable date of determination; and (ii) from and after the Build-up
Period, the twelve-month period ending on the date of determination.



 
Measurement Date
Minimum Required Fixed Charge Coverage Ratio
   
September 30, 2013
1.10 to 1.00
   
October 31, 2013
1.10 to 1.00
   
November 30, 2013
1.10 to 1.00
   
December 31, 2013
1.10 to 1.00
   
January 31, 2014
1.00 to 1.00
   
February 28, 2014
0.80 to 1.00
   
March 31, 2014
1.00 to 1.00
   
April 30, 2014
1.00 to 1.00
   
May 31, 2014
1.10 to 1.00
   
June 30, 2014 and each month ended thereafter:
1.10 to 1.00;
 



 
2

--------------------------------------------------------------------------------

 
provided, that so long as (i) Borrower has paid to Lender, a fee in the amount
of $20,000 (Borrower hereby authorizes Lender to (A) charge such fee to the Loan
Account and (B) designate such fee as an Advance under this Agreement), and (ii)
Borrower has Availability of at least $600,000 as of the date that Borrower
makes such election, Borrower may elect, in writing, at any one time during its
2014 fiscal year, to apply the following minimum required Fixed Charge Coverage
Ratio, for the Measurement Period then ending, and for each Measurement Period
to occur from and after such election, a minimum Fixed Charge Coverage Ratio of
at least the ratio set forth in the following table with respect to such
calendar month:
 
 

 
Measurement Date
Minimum Required Fixed Charge Coverage Ratio
   
September 30, 2013
1.10 to 1.00
   
October 31, 2013
1.00 to 1.00
   
November 30, 2013
1.00 to 1.00
   
December 31, 2013
1.00 to 1.00
   
January 31, 2014
0.80 to 1.00
   
February 28, 2014
0.50 to 1.00
   
March 31, 2014
0.50 to 1.00
   
April 30, 2014
0.50 to 1.00
   
May 31, 2014
0.50 to 1.00
   
June 30, 2014
0.70 to 1.00
   
July, 31, 2014, and each month ended thereafter:
1.10 to 1.00;
 



provided, further, that if Borrower makes such election, such election shall (1)
be irrevocable, and (2) be applied during each Measurement Period to occur from
and after such date, and Lender shall be entitled to impose Reserves of at least
$600,000 with respect to the Borrowing Base.


(c)           Minimum EBITDA.  Borrower shall maintain or achieve EBITDA of at
least $250,000 for the two month period ending on August 31, 2013.


For the avoidance of doubt, this Section 8(c) shall apply whether or not
Borrower has elected the alternative Fixed Charge Coverage Ratio covenant in
Section 8(b) above.


(d)           Capital Expenditures.  Borrower shall make Capital Expenditures in
an amount less than or equal to, but not greater than, $200,000 for the two
month period ending on August 31, 2013.


For the avoidance of doubt, this Section 8(d) shall apply whether or not
Borrower has elected the alternative Fixed Charge Coverage Ratio covenant in
Section 8(b) above.”


d.           As of the Third Amendment Effective Date, Section 7.7(a)(ii) of the
Credit Agreement is hereby amended and restated and shall read in its entirety
as follows:


“(ii)           make any payment on account of Indebtedness (including any
payment in respect of any Subordinated Indebtedness) that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions (including
the terms of the applicable Subordination Agreement), which subordination terms
and conditions shall require that the applicable Permitted Payment Conditions
shall have been satisfied in respect of each payment of such Indebtedness
(including any payment in respect of any Subordinated Indebtedness), or”


 
3

--------------------------------------------------------------------------------

 
e.           As of the Third Amendment Effective Date, Section 9.2(a) of the
Credit Agreement is hereby amended and restated and shall read in its entirety
as follows:


“(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 4.3 6.1, 6.2, 6.3 (solely if any Loan Party is
not in good standing in its jurisdiction of organization), 6.5(b) 6.6, 6.7
(solely if any Loan Party refuses to allow Lender or its representatives or
agents to visit such Loan Party’s properties, inspect its assets or books or
records, examine and make copies of its books and records, or discuss such Loan
Party’s affairs, finances, and accounts with officers and employees of such Loan
Party), 6.8, 6.11, 6.12; 6.13 or 6.14, of this Agreement, (ii) Section 7 of this
Agreement, or (iii) Section 8 of this Agreement; provided, that if Borrower is
in violation of Section 8(b) of this Agreement by an amount that is less than
the amount of Borrower’s Non-Financed Capital Expenditures for the most recent
90 day period ending on the last day of the Measurement Period then-ending, then
an Event of Default shall not have occurred hereunder with respect to such
violation unless Borrower has not, within five days after the delivery by
Borrower, to Lender, of the Compliance Certificate for the Measurement Period
then-ending, received advances from GFN pursuant to the GFN Subordinated Debt in
an amount necessary to cure such violation; provided, further, that the
aggregate cure amount advanced to Borrower by GFN pursuant to the GFN
Subordinated Debt does not exceed, during the term of this Agreement, $1,000,000
in the aggregate.”


f.           As of the Third Amendment Effective Date, each of (i) Schedules
5.1(b), 5.1(c), 5.7(b), 5.15, 5.17, 5.19, 5.26(a), and 5.29 to the Information
Certificate are hereby amended and restated and shall be replaced, respectively,
with Revised Schedules 5.1(b), 5.1(c), 5.7(b), 5.15, 5.17, 5.19, 5.26(a), and
5.29 to the Information Certificate, and (ii) Schedule R-1 to the Credit
Agreement is hereby replaced with Revised Schedule R-1, in each case, in the
forms attached hereto and incorporated herein.


3.           WAIVER OF SPECIFIED EVENT OF DEFAULT.  Subject to the terms,
conditions and limitations contained in this Third Amendment (including, without
limitation, the full and timely satisfaction of each of the conditions precedent
specified in Article 4 of this First Amendment) and the Credit Agreement, Lender
hereby waives the Specified Event of Default.  The waiver set forth in this
Section 3 applies only to Section 8(b) of the Credit Agreement and the Specified
Event of Default.  Nothing contained in this Third Amendment or any other
communication between Lender, Borrower, or any Guarantor shall be a waiver of
any other present or future violation, Default, or Event of Default under the
Credit Agreement or any other Loan Document (collectively, the “Other
Violations”).  Similarly, nothing contained in this Third Amendment shall
directly or indirectly in any way:  (i) impair, prejudice or otherwise adversely
affect Lender’s right at any time to exercise any right, privilege or remedy in
connection with the Credit Agreement or any other Loan Document with respect to
any Other Violations, or (ii) constitute any course of dealing or other basis
for altering any obligation of Borrower or any Guarantor under the Credit
Agreement or any other Loan Document or any right, privilege or remedy of Lender
under the Credit Agreement, any other Loan Document, or any other contract or
instrument with respect to the Other Violations.


4.           REVOCATION OF CONSENT TO AGREED PREPAYMENT.  Lender hereby revokes
its consent provided in the Second Amendment to the one-time payment Agreed
Prepayment (as defined in the Second Amendment) in the amount of $650,000 to GFN
by the Borrower, which was to take place promptly following the Second Amendment
Effective Date, but did not occur.
 
 
4

--------------------------------------------------------------------------------

 
5.           CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIRD AMENDMENT.  The
effectiveness of this Third Amendment is subject to the full satisfaction of the
following conditions precedent on or before 5:00 pm CDT, September 5, 2013,
unless specifically waived or extended in writing by Lender:
 
5.1.           Lender shall have received (a) this Third Amendment, duly
executed by Borrower and each Guarantor, and Lender shall have duly executed the
same, and (b) evidence of the amendment or amendment and restatement of the
instrument evidencing the GFN Subordinated Debt, on terms and conditions
satisfactory to Lender in its sole discretion.
 
5.2.           Lender shall be satisfied with all corporate proceedings taken in
connection with the transactions contemplated by this Third Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Lender and its legal counsel.
 
5.3.           The representations and warranties contained herein and in the
Credit Agreement and the other Loan Documents shall be true and correct on and
as of the Third Amendment Effective Date and the date on which all conditions
precedent hereunder are satisfied, except to the extent that any such
representations or warranties relate to an earlier specific date or dates.
 
5.4.           No Default or Event of Default under the Credit Agreement or the
other Loan Documents shall have occurred and be continuing (other than the
Specified Event of Default), unless such Default or Event of Default has been
specifically waived in writing by Lender.
 
6.           ACKNOWLEDGEMENT OF GUARANTORS.
 
6.1.           GFN Reaffirmation.  GFN hereby acknowledges and agrees that (a)
the Credit Agreement, the GFN Guaranty, and the GFN Subordination Agreement are
in full force and effect and continue to be the valid, legal and binding
obligation of GFN to the extent GFN is a party thereto, (b) the “Subordinated
Indebtedness” referred to in the GFN Subordination Agreement shall include the
instrument evidencing the GFN Subordinated Debt, as defined in the Credit
Agreement, as amended by this Third Amendment, and (c) the obligations arising
thereunder are without offset or reduction.  GFN hereby (x) consents to the
terms of this Third Amendment and agrees that nothing herein shall impair in any
way its obligations under the Credit Agreement, the GFN Guaranty, or the GFN
Subordination Agreement and (y) reaffirms each of its representations,
warranties, covenants, guarantees and other agreements set forth in the Credit
Agreement, the GFN Guaranty, and the GFN Subordination Agreement.
 
6.2.           GFN Mfg Reaffirmation.  GFN Mfg hereby acknowledges and agrees
that (a) the Credit Agreement, the GFN Mfg Guaranty, the GFN Mfg Security
Agreement, and the GFN Mfg. Subordination Agreement are in full force and effect
and continue to be the valid, legal and binding obligation of GFN Mfg to the
extent GFN Mfg is a party thereto, and (b) the obligations arising thereunder
are without offset or reduction.  GFN Mfg hereby (x) consents to the terms of
this Third Amendment and agrees that nothing herein shall impair in any way its
obligations under the Credit Agreement, the GFN Mfg Guaranty, the GFN Mfg
Security Agreement, or the GFN Mfg. Subordination Agreement and (y) reaffirms
each of its representations, warranties, covenants, guarantees and other
agreements set forth in the Credit Agreement, the GFN Mfg Guaranty, the GFN Mfg
Security Agreement, and the GFN Mfg. Subordination Agreement.
 
 
5

--------------------------------------------------------------------------------

 
7.           ADDITIONAL COVENANTS; RATIFICATIONS; REPRESENTATIONS AND
WARRANTIES.
 
7.1.           The terms and provisions set forth in this Third Amendment shall
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly set forth in this Third Amendment, the terms
and provisions of the Credit Agreement are ratified and confirmed and shall
continue in full force and effect.  The parties hereto agree that the Credit
Agreement shall continue to be legal, valid, binding and enforceable in
accordance with its terms, and this Third Amendment constitutes a Loan Document
for all purposes.
 
7.2.           Each of the Loan Parties hereby represents and warrants to Lender
as to itself:
 
(a)           the execution, delivery and performance of this Third Amendment
and any and all other agreements executed and/or delivered in connection
herewith or therewith have been authorized by all requisite action on the part
of such Loan Party and its directors and shareholders, and will not violate the
Governing Documents of such Loan Party;
 
(b)           the representations and warranties contained in this Third
Amendment and the Credit Agreement are true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that breaches
thereof are specifically waived by this Third Amendment;
 
(c)           no Default or Event of Default has occurred and is continuing,
other than the Specified Event of Default;
 
(d)           such Loan Party is in full compliance with all covenants and
agreements contained in the Credit Agreement (and the Loan Documents);
 
(e)           the consummation of this Third Amendment will not (i) violate any
provision of the organizational documents or governing instruments; (ii) violate
any judgment, order, ruling, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, such Loan
Party; or (iii) constitute a violation by such Loan Party of any law or
regulation of any jurisdiction applicable to such Loan Party;
 
(f)           this Third Amendment was reviewed by such Loan Party, which
acknowledges and agrees that such Loan Party (i) understands fully the terms of
this Third Amendment and the consequences of the issuance hereof, (ii) has been
afforded an opportunity to have this Third Amendment reviewed by, and to discuss
this Third Amendment with, such attorneys and other Persons as Borrower may
wish, and (iii) has entered into this Third Amendment of its own free will and
accord and without threat or duress; and
 
(g)           this Third Amendment and all information furnished to Lender is
made and furnished in good faith, for value and valuable consideration; and this
Third Amendment has not been made or induced by any fraud, duress or undue
influence exercised by Lender or any other Person.
 
8.           MISCELLANEOUS.
 
8.1.           Misrepresentation.  Borrower shall indemnify and hold Lender (and
each of its officers, agents, employees, affiliates, and representatives)
harmless from and against any losses, damages, costs and expenses (including
attorneys’ fees) incurred by Lender as a direct or indirect result of (a) any
breach of any representation or warranty contained in this Third Amendment, or
(b) any breach or default under any of the covenants or agreements contained in
this Third Amendment.
 
8.2.           Covenants and Agreements.  Borrower hereby agrees and
acknowledges that it is, well and truly indebted to Lender pursuant to the terms
of the Loan Documents and hereby agrees to observe, comply with and perform all
of the obligations, terms and conditions under or in connection with the Loan
Documents.
 
 
6

--------------------------------------------------------------------------------

 
8.3.           Ratification of Liens and Security Interests.  Each of the Loan
Parties hereby acknowledges and agrees that the liens and security interests of
Lender, as more fully described in Credit Agreement and the other Loan
Documents, are valid and subsisting liens and security interests and are
superior to all liens and security interests other than those exceptions
approved by Lender in writing and as otherwise permitted under the Credit
Agreement.
 
8.4.           No Waiver.  Each of the Loan Parties agrees that nothing
contained in this Third Amendment shall affect or impair the validity or
priority of the liens and security interests under any of the Loan
Documents.  Lender further reserves all of its rights under Loan Documents,
except as expressly modified herein.
 
8.5.           Survival of Representations and Warranties.  Except as provided
otherwise in this Third Amendment, all representations and warranties made in
the Credit Agreement and the other Loan Documents including, without limitation,
any document furnished in connection with this Third Amendment, shall survive
the execution and delivery of this Third Amendment, and no investigation by
Lender or any closing shall affect the representations and warranties or the
right of Lender to rely upon them.
 
8.6.           Reference to Credit Agreement.  Each of the Loan Documents and
the Credit Agreement and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.


8.7.           Expenses of Lender.  Borrower agrees to pay on demand all costs
and expenses incurred by Lender in connection with the preparation, negotiation
and execution of this Third Amendment and any other agreements executed pursuant
hereto, including, without limitation, the reasonable costs and fees of Lender’s
legal counsel.  Borrower acknowledges that Lender may debit Borrower’s account
to pay such costs and expenses without further consent of, or notice, to
Borrower.  Further, Borrower acknowledges that, at the execution and delivery of
this Third Amendment, Lender may debit Borrower’s account to pay costs and
expenses, including Lender’s attorneys’ fees, incurred at such time.
 
8.8.           Severability.  Any provision of this Third Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Third Amendment, and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.
 
8.9.           Successors and Assigns.  This Third Amendment will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.
 
8.10.           Headings.  The headings of the sections and subsections of this
Third Amendment are inserted for convenience only and do not constitute a part
of this Third Amendment.
 
8.11.           Counterparts.  This Third Amendment may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument.  However, no party shall be required to exhibit or prove all
counterparts of the original agreement to make proof of same, rather each
counterpart shall constitute an enforceable agreement against the party who has
executed the same.
 
 
7

--------------------------------------------------------------------------------

 
8.12.           Facsimile and Electronic Execution. This Third Amendment may be
executed and delivered by facsimile or other electronic transmission, and the
production of a facsimile counterpart shall have the same force and effect as
production of an originally executed counterpart for all purposes.
 
8.13.           No Commitment.  Each of the Loan Parties agrees that Lender has
not made any commitment or other agreement regarding further amendment the
Credit Agreement or the other Loan Documents.  Each of the Loan Parties warrants
and represents that none of the Loan Parties has, and none of the Loan Parties
will, rely on any commitment or other agreement on the part of Lender unless
such commitment or agreement is in writing and signed by Lender.
 
8.14.           Survival.  All representations, warranties, covenants and
agreements of the parties made in this Third Amendment shall survive the
execution and delivery hereof, until such time as all of the obligations of the
parties hereto shall have lapsed in accordance with their respective terms or
shall have been discharged in full.
 
8.15.           Time of Essence.  The parties to this Third Amendment have
agreed specifically with regard to the times for performance set forth in this
Third Amendment.  Further, the parties to this Third Amendment acknowledge that
the agreements with regard to the times for performance are material to this
Third Amendment.  Therefore, the parties agree and acknowledge that time is of
the essence to this Third Amendment.
 
8.16.           Agreement Binding on Borrower and Guarantors.  The Loan Parties
agree that this Agreement will be binding on each of the Loan Parties and their
respective successors and assigns; provided, no obligation or right hereunder
shall be assignable by any Loan Party (whether voluntarily, involuntarily or by
operation of law) without the prior, written consent of Lender.
 
8.17.           Law Governing.  THIS THIRD AMENDMENT SHALL BE DEEMED TO HAVE
BEEN SUBSTANTIALLY NEGOTIATED AND MADE IN THE STATE OF TEXAS AND SHALL BE
INTERPRETED AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE UNITED STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF
TEXAS APPLICABLE TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN,
WITHOUT GIVING EFFECT TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE
THAT COULD REQUIRE THE APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER
JURISDICTION.
 
8.18.           Waiver; Modification.  NO PROVISION OF THIS THIRD AMENDMENT MAY
BE WAIVED, CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY,
BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE
ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT.  NO
DELAY ON THE PART OF LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR
PRIVILEGE HEREUNDER, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR
THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER.  ALL RIGHTS AND
REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES, WHICH THE PARTIES HERETO MAY OTHERWISE HAVE AT LAW OR IN EQUITY.
 
 
8

--------------------------------------------------------------------------------

 
8.19.           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE LOAN PARTIES HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.
 
8.20.           Final Agreement.  THIS THIRD AMENDMENT AND THE LOAN DOCUMENTS
REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF ON THE DATE THIS THIRD AMENDMENT IS EXECUTED.  NEITHER THIS THIRD
AMENDMENT NOR THE LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
8.21.           Release. BORROWER AND EACH OF THE GUARANTORS HEREBY ACKNOWLEDGE
THAT AS OF THE DATE HEREOF THEY HAVE NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THEIR LIABILITY TO REPAY THE
INDEBTEDNESS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
LENDER OR ANY OF ITS AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE
DIRECTORS OFFICERS, AGENTS, EMPLOYEES, OR ATTORNEYS.  BORROWER AND EACH OF THE
GUARANTORS HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE
LENDER, AND ITS AFFILIATES AND PARTICIPANTS, AND EACH OF THEIR RESPECTIVE
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
THIRD AMENDMENT IS EXECUTED, WHICH THEY MAY NOW OR HEREAFTER HAVE AGAINST
LENDER, ITS PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
THE OBLIGATIONS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
THIRD AMENDMENT.  BORROWER AND EACH OF THE GUARANTORS HEREBY COVENANT AND AGREE
NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE,
PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM,
ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE
AGAINST LENDER, ANY OF ITS AFFILIATES, AND PARTICIPANTS, AND THEIR RESPECTIVE
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES, AND PERSONAL AND
LEGAL REPRESENTATIVES ARISING OUT OF OR RELATED TO AGENT’S OR LENDER’S ACTIONS,
OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS MADE IN CONNECTION WITH
ADMINISTERING, ENFORCING, MONITORING, COLLECTION OR ATTEMPTING TO COLLECT THE
OBLIGATIONS PRIOR TO THE THIRD AMENDMENT EFFECTIVE DATE.
 
[Remainder of page intentionally blank; signature pages follow.]
 


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower, Guarantors, and Lender have caused this Third
Amendment to be executed and delivered as of the date first written.


             BORROWER AND GUARANTORS:



         
Southern Frac, LLC
 
 
By:  
/s/ Ronald F. Valenta
 
Name: 
Ronald F. Valenta
   
Director






         
GFN Manufacturing Corporation
 
 
By:  
/s/ Charles E. Barrantes
 
Name: 
Charles E. Barrantes
   
Director






         
General Finance Corporation
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
   
Vice President and General Counsel





             LENDER:

         
Wells Fargo Bank, National Association
 
 
By:  
/s/ Ron Zeiber
 
Name: 
Ron Zeiber
   
Its Authorized Signatory





 
 
10


 